Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-29-2008

Egolf v. Witmer
Precedential or Non-Precedential: Precedential

Docket No. 06-2193




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Egolf v. Witmer" (2008). 2008 Decisions. Paper 1085.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1085


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 06-2193
                                       ___________

                 TRISTAN P. EGOLF; ADAM CLAYTON WILLARD;
                  JONATHAN A. KOHLER; DAVID JC OBRYANT;
                     BENJAMIN D. KEELY; PAULA EGOLF;
                              GARY LEE EGOLF,

                                                    Appellants

                                             v.

             CHRISTOPHER WITMER; JAMES ELY; DEB KOLB;
           GERALD KLING; D.J. KLING, IN THEIR INDIVIDUAL
CAPACITIES AS POLICE OFFICERS FOR EAST LAMPETER TOWNSHIP; LINDA
GEROW; BLAINE HERTZOG; WAYNE KLINE; JOHN/JANE DOE 1 TO 5 IN THEIR
INDIVIDUAL CAPACITIES WHO ARE UNKNOWN STATE ACTORS; JOHN/JANE
   DOE 6 TO 10 IN THEIR INDIVIDUAL CAPACITIES WHO ARE UNKNOWN
  FEDERAL EMPLOYEES, AGENTS OR ACTORS; CHRISTOPHER JONES, IN
THEIR INDIVIDUAL CAPACITIES AS POLICE OFFICERS FOR EAST LAMPETER
   TOWNSHIP; MARIAN ADAMS, in their individual capacities as Pennsylvania
              State Troopers; and; EAST LAMPETER TOWNSHIP
                                      _____
                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                              (D.C. No. 04-cv-05695)
                 District Judge: The Honorable Paul S. Diamond
                                  ___________

                                ARGUED APRIL 10, 2007

              Before: SMITH, NYGAARD, and HANSEN,* Circuit Judges.

                              (Opinion Filed May 22, 2008)



      *Honorable David R. Hansen, Senior Circuit Judge for the Eighth Circuit Court of
Appeals, sitting by designation.
                   ORDER AMENDING CONCURRING OPINION


      AND NOW, this 29th day of May, 2008, it appearing that there is a spelling error
on page 45 of the concurring opinion, it is hereby
      ORDERED that the concurring opinion is amended on page 45, line 5, of the slip
opinion available on the website of this court, changing the word “beared” to “bared.”


                                                      By the Court,

                                                      /s/ D. Brooks Smith
                                                      Circuit Judge


DATED: May 29, 2008




                                           2